DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 10, 14-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US Patent No. 10,198,250; Date of Patent: Feb. 5, 2019)  in view of Bracewell (US PGPUB No. 2016/0140588; Pub. Date: May 19, 2016) and Mui et al. (US PGPUB No. 2003/0229529; Pub. Date: Dec. 11, 2003).
Regarding independent claim 1,
	Sharma discloses a processor-implemented method for NLP-based domain modeling for domain-based modular software development for microservices, the method comprising: receiving, by a processor, documents related to business requirements; See FIG. 1, FIG. 3 and Col. 7, lines 13-16, (Disclosing a system for partitioning-based migration of systems to container and micro-service-based platforms. FIG.3 illustrates a method comprising step 306 wherein a resource identifier component 102 configured to perform natural language processing to identify entity lemmas as part of the process of generating an entity model, i.e. a method for NLP-based domain modeling.) See Col. 10, lines 12-15 & 31-37, (A structural graph representing the structural clustering of resources is determined in order to facilitate creation of microservices via an application re-architecturer 130 component, i.e. domain-based modular software development for microservices.) See Col. 3, line 65 - Col. 4, line 2 & Col. 4, lines 7-23, (Configuration variables regarding an application to be partitioned may be received as input in order to determine modules of an application that correspond to resources, domains, context, etc. wherein resources may represent a document or image, temporal service, etc., i.e. receiving documents related to business requirements (e.g. documents that represent application data such as weather information, etc.).)


developing a respective modular software application as an independently deployable software system for at least one of the clustered specific domains. See Col. 7, lines 13-16, (Disclosing a system for partitioning-based migration of systems to container and micro-service-based platforms. The system includes functionality for clustering resources that correspond to partitions of an application.)  See Col. 10, lines 12-15 & 31-37, (A structural graph representing the structural clustering of resources is determined in order to facilitate creation of microservices via an application re-architecturer 130 component, i.e. developing a respective modular software application as an independently deployable software system (e.g. the generated microservice) for at least one of the clustered specific domains (e.g. microservices are generated for clusters from the resource affinity graph which represent application information ).)
Sharma does not disclose parsing the received documents to extract business concepts and customer feedback based on sentence analysis utilizing an NLP technology;
generating domain models based on the extracted business concepts and the extracted customer feedback, the domain models comprising a main domain model and other domain models,
Bracewell discloses parsing the received documents to extract business concepts and customer feedback based on sentence analysis utilizing an NLP technology; See Paragraph [0032], (Disclosing a method including generating lexeme data comprising parsing documents to identify patterns and sets of lexical items relevant to a particular domain including domain-specific meanings for certain lexical items.) See Paragraph [0046], (A customer server can provide additional data containing proprietary information including surveys, customer reviews, e-commerce transaction feedback, etc. for generating domain streams, i.e. generating domain models based on extracted business concepts and extracted customer feedback (e.g. the transaction feedback).) See Paragraph [0035], (A sentiment model may be utilized to determine perceptions or sentiments of consumers as included in the domain data streams, i.e. sentence analysis using an NLP technology.).
generating domain models based on the extracted business concepts and the extracted customer feedback, the domain models comprising a main domain model and other domain models, See Paragraph [0046], (A customer server may provide additional data comprising proprietary information that can supplement source data that can be processed to generate domain streams including source data and the additional proprietary information, i.e. extracted business concepts and customer feedback.). See Paragraph [0028], (The data platform of the consumer analytics system includes logic for generating domain streams comprising domain-specific streams of data collected from seeds of the domains and other resources which may be used to further identify other resources that include content relevant to the domain, i.e. clustering the generated domain models (e.g. the domain streams) into specific domains (e.g. the specific domains to which the streams, seeds and other resources correspond)).
Sharma and Bracewell are analogous art because they are in the same field of endeavor, domain modelling. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma to include the method of generating domains based on consumer analytics information as disclosed by Bracewell. Paragraph [0093] of Bracewell discloses that the method may improve the accuracy of semantic analysis by determining the context of each sentence being analyzed so as to more fully model discourse. This represents an improvement in the field of data modelling due to the increased accuracy.
	Sharma-Bracewell does not disclose the step wherein the main domain model is generated based on the extracted business concepts and is connected to each of the other generated domain models,
	wherein each of the other generated domain models is generated based on the extracted customer feedback;
	and clustering the generated domain models into specific domains;
	MUI discloses the step wherein the main domain model is generated based on the extracted business concepts and is connected to each of the other generated domain models, See Paragraph [0089], (Disclosing a DomainManager component configured to handle domain-related tasks. Domains are disclosed as comprising hierarchical groupings of business objects that can be utilized for a variety of purposes.) See Paragraph [0460], (Domains allow users to define a hierarchical structure that models an organization or business. An example is provided wherein three domains "World" "US" and "EUROPE" representing an organization are connected in a hierarchical fashion wherein the "World" domain is considered a root domain, i.e. a main domain model, and "US" and "EUROPE" are considered child domains, i.e. connected to each of the other generated domain models.)
	wherein each of the other generated domain models is generated based on the extracted customer feedback; See Paragraph [01382], (Disclosing a Performance Feedback Domain characterized by the existence of a performance feedback cycle wherein performance feedback comprising a document filled by feedback providers is provided to the domain to reflect feedback statistics.
	and clustering the generated domain models into specific domains; See Paragraph [0463], (The domain model is configured to include the ability to define multiple, independent axes. A domain hierarchy may be established based on geography or other business functions, i.e. generated models are clustered into specific domains (e.g. the specifications of each clusters being geography or other business functions.)
Sharma, Bracewell and Mui are analogous art because they are in the same field of endeavor, domain modelling. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell to include the method of generating feedback domains as disclosed by Mui. Doing so would allow the hierarchical domain system of Bracewell to include the ability to generate domains pertaining to feedback data obtained from a plurality of sources that may be updated consistently in order to continuously analyze feedback.

Regarding dependent claim 2,
	As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.	Bracewell further discloses the step of determining relationships between the generated domain models; See Paragraph [0460], (Domains allow users to define a hierarchical structure that models an organization or business, i.e. a hierarchy is a relationship. An example is provided wherein three domains "World" "US" and "EUROPE" representing an organization are connected in a hierarchical fashion wherein the "World" domain is considered a root domain and "US" and "EUROPE" are considered child domains.)
	and linking models based on the determined relationships. See Paragraph [0460], (Domains allow users to define a hierarchical structure that models an organization or business, i.e. a hierarchy is a relationship. An example is provided wherein three domains "World" "US" and "EUROPE" representing an organization are connected in a hierarchical fashion wherein the "World" domain is considered a root domain and "US" and "EUROPE" are considered child domains.) The examiner notes that the parent-child hierarchy relationship links the three domains together based on said hierarchy.

Regarding dependent claim 7,
	As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
	Bracewell further discloses the step wherein the documents related to the business requirements are received from social media sites or are user uploaded documents.  See Paragraph [0046], (Users may author documents using corresponding user devices that can then be obtained via a customer server and further processed to generate domain streams, i.e. user-uploaded documents.).
	The examiner notes that the step of “…receiv[ing] from social media sites…” is an optional limitation due to the use of the phrase “or”.

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 10,
As discussed above with claim 8, Sharma-Bracewell-Mui discloses all of the limitations.
	Bracewell further discloses the step of determining relevant attributes based on the parsed documents; See Paragraph [0027], (A data crawler can be used to identify newly published data and accompanying spider to identify other resources that include content relevant to the domain. Data from the other resources is therefore included in the domain stream of the corresponding domain.).
	and attaching the determined relevant attributes to a respective relevant one of the generated domain models.  See Paragraph [0027], (Data from the other resources obtained by the crawler and spider are included in the domain stream of the corresponding domain based on domain definitions that determine what is relevant to each domain, i.e. a respective relevant one of the generated domain models.). The examiner notes that this process can be performed for any of the plurality of domain streams, domains, seeds of domains, etc., i.e. attaching relevant attributes to each generated model.
Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 10 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 21,
	As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
	Sharma further discloses the step of developing a respective modular software application for each of the clustered specific domains. See Col. 10, lines 12-15 & 31-37, (A structural graph representing the structural clustering of resources is determined in order to facilitate creation of microservices via an application re-architecturer 130 component, i.e. developing a respective modular software application for each of the clustered specific domains (e.g. the generated microservice).)


Regarding dependent claim 22,
	As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
	Mui further discloses the step wherein the main domain model is directly connected to each of the other generated domain models. See Paragraph [0460], (Domains allow users to define a hierarchical structure that models an organization or business. An example is provided wherein three domains "World" "US" and "EUROPE" representing an organization are connected in a hierarchical fashion wherein the "World" domain is considered a root domain, i.e. a main domain model, and "US" and "EUROPE" are considered child domains, i.e.  the main domain model is directly connected to each of the other generated domain models.)

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bracewell and Mui as applied to claim 1 above, and further in view of Boguraev et al. (US PGPUB No. 2019/0057078; Pub. Date; Feb. 21, 2019).
Regarding dependent claim 4,
As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.	Sharma-Bracewell-Mui does not disclose the step of analyzing potential business domains based on relationships among the generated domain models;
and refining the potential business domains using references from knowledge data.   
Boguraev discloses the step of analyzing potential business domains based on relationships among the generated domain models; See Paragraph [0019], (Disclosing a lexical analyzer for generating domain-specific parsing rules based on analyzing a domain-specific corpus, i.e. relationships among models, associated with a domain, i.e. analyzing domains based on relationships among information within the domain.). The examiner notes the broadest, reasonable interpretation of a “potential business domain” refers to an existing domain data structure that is being analyzed for further use or application. Therefore, existing domain models such as those of Boguraev are “potential business domains” being refined for further use.
and refining the potential business domains using references from knowledge data. See Paragraph [0018], (Disclosing a method for generating domain-specific parsing rules based on analyzing a domain-specific corpus associated with a domain. An example is provided where parsing rules are used to determine that particular terms frequently appear to modify a base term in a domain of medical terms, i.e. refining a potential business domain using references to knowledge data from said domain.).
Sharma, Bracewell, Mui and Boguraev are analogous art because they are in the same field of endeavor, natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell-Mui to include the process of generating domain-specific parsing rules as described in Boguraev. Doing so would allow the method to provide a specific context for the information contained within a certain domain. The resulting improvement would be the ability to more accurately classify incoming information based on an evolving set of parsing rules achieved via machine learning techniques.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bracewell and Mui as applied to claim 1 above and further in view of Petroni et al. (US PGPUB No. 2019/0012374; Pub. Date: Jan. 10, 2019).
Regarding dependent claim 5,
As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
Sharma-Bracewell-Mui does not disclose the step of checking a knowledge database for relevant attributes for a generated first other model domain of the other model domains;
and in response to finding no relevant attribute for the generated first other model domain, removing the generated first other model domain as an invalid model domain.
Petroni discloses the step of checking a knowledge database for relevant attributes for a generated first other model domain of the other model domains; See FIG. 15 and Paragraph [0200], (Disclosing a method for cross-media event linking via natural language processing. FIG. 15 illustrates method 1500 comprising step 1510 of removing clusters that are not relevant to current events using a similarity score calculated for newly formed clusters relative to previously formed clusters, relevant attributes for a generated first other model domain of the other model domains (e.g. the previously formed clusters are other model domains.) Note [0185] wherein news event data is stored in a news event database module, i.e. a knowledge database having data relating to clusters.
and in response to finding no relevant attribute for the generated first other model domain, removing the generated first other model domain as an invalid model domain. See FIG. 15 and Paragraph [0200], (Step 1510 comprises removing the clusters not related to current events using similarity score comparisons based on a cluster corpus.) The examiner notes the broadest, reasonable interpretation of an “invalid model domain” includes domains that are not found to be usable, useful or otherwise relevant to system requirements or user interests, therefore an outdated or irrelevant cluster may be considered an invalid model domain.
Sharma, Bracewell, Mui and Petroni are analogous art because they are in the same field of endeavor, natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell-Mui to include the method of removing irrelevant or outdated clusters from a set of clusters as described by Petroni. Doing so would allow the method to remove unnecessary data from the data corpus, thereby ensuring only the most recent and relevant data is available for users.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bracewell and Mui as applied to claim 1 above and further in view of Tseng (US PGPUB No. 2018/0203936; Pub. Date: Jul. 19, 2018).
Regarding dependent claim 6,
As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
Sharma-Bracewell-Mui does not disclose the step of generating trees or graphs based on the extracted concepts;
and saving the trees or the graphs in a database.
Tseng discloses the step of generating trees or graphs based on the extracted concepts; See Paragraph [0035], (Disclosing a social graph database including a plurality of nodes and edges comprising information for corresponding users or concepts, i.e. a graph based on concepts. Note [0014] wherein concept nodes are assigned and mapped according to natural language processing techniques, i.e. the graphs are based on NLP techniques including extraction as further described in Paragraph [0058].
and saving the trees or the graphs in a database. See Paragraph [0035], (Disclosing a social graph database including a plurality of nodes and edges comprising information for corresponding users or concepts, i.e. the graph is stored in a database.).
Sharma, Bracewell, Mui and Tseng are analogous art because they are in the same field of endeavor, natural language processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell-Mui to include the method of generating and storing graphs as described by Tseng. Doing so would allow the system to store data relationships for further processing as required or requested by users. The resulting improvement would be the providing of a searchable or queryable index of nodes or edges as described in Paragraph [0036] of Tseng.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bracewell and Mui as applied to claim 1 above and further in view of Gupta et al. (US PGPUB No. 2010/0217592; Pub. Date: Aug. 26, 2010).
Regarding dependent claim 6,
As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
Sharma-Bracewell-Mui does not disclose the step of performing a tf-idf analysis on the generated domain models;
and in response to finding an outlier domain model amongst the generated domain models, removing the outlier domain model as an invalid model domain.
Gupta discloses the step of performing a tf-idf analysis on the generated domain models; See Paragraph [0065], (Disclosing a system for identifying a turn for addition to a platform dialog comprising a plurality of turns. Vectors associated with candidate turns are generated by extracting a predetermined number of words from a plurality of categories or subcategories in a set of labeled data which comprise a TF-IDF summary for a category or subcategory, i.e. performing a TD-IDF analysis on the generated domain models (e.g. the candidate turns represent domains generated from a plurality of terms relating to categories/subcategories.)
and in response to finding an outlier domain model amongst the generated domain models, removing the outlier domain model as an invalid model domain. See Paragraph [0066], (A normalized vector of cosine similarity values is generated indicating the similarity of a candidate turn to each TF-IDF summary. The normalized vector of cosine similarity values is used to remove outliers where the candidate turn has a uniformly low similarity to many concepts, i.e. in response to finding an outlier domain model amongst the generated domain models, removing the outlier domain model as an invalid model domain.)
Sharma, Bracewell, Mui and Gupta are analogous art because they are in the same field of endeavor, domain modelling and management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell-Mui to include the method of performing TF-IDF analysis on candidate data vectors as disclosed by Gupta. Paragraph [0071] of Gupta discloses that the method results in improved accuracy in candidate turn selection as the number of turns comprising the platform dialog increase, allowing the semantic analysis module to more accurately determine topics associated with the platform dialog. This process allows the system to continuously become more accurate and efficient at generating knowledge domains based on previously obtained dialog information.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bracewell and Mui as applied to claim 1 above, and further in view of Mahmud et al. (US PGPUB No. 2016/0085742; Pub. Date; Mar. 24, 2016).
Regarding dependent claim 24,
As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
Sharma-Bracewell-Mui does not disclose the step wherein the business concepts are extracted from the received documents based on a frequency of usage in the received documents.
Mahmud discloses the step wherein the business concepts are extracted from the received documents based on a frequency of usage in the received documents. See Paragraph [0042], (Disclosing knowledge automation techniques for selecting a knowledge element from a knowledge corpus of an enterprise for extraction of n-grams. Knowledge automation system 300 can be deployed to an enterprise having a pre-existing content library, i.e. business concepts.) See Paragraph [0043], (Content synthesizer 314 may identify key terms in content to extract information contained within said content and determine a frequency of occurrence of key items, extracting concepts based on frequency of usage in the received documents (e.g. the determined frequency of key terms within content).)
Sharma, Bracewell, Mui and Mahmud are analogous art because they are in the same field of endeavor, domain modelling. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell-Mui to include the method of extracting enterprise information from a knowledge corpus as disclosed by Mahmud. Paragraph [0027] of Mahmud discloses that the method of identifying enterprise concepts provides a structure and organization to a corporate dictionary that simplifies search and review of terms and phrases. This additionally improves the efficiency of computing systems by freeing up computing resources that would otherwise be consumed searching and locating the right knowledge content, allowing for these computing resources to be allocated to other tasks.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Bracewell and Mui as applied to claim 1 above, and further in view of Pandit (US PGPUB No. 2018/0039657; Pub. Date: Feb. 8, 2018).
Regarding dependent claim 25, 
As discussed above with claim 1, Sharma-Bracewell-Mui discloses all of the limitations.
Sharma-Bracewell-Mui does not disclose the step wherein the main domain model has a 1:N ratio relationship with a first type of the other domain models, wherein N is a number greater than one.
Pandit discloses the step wherein the main domain model has a 1:N ratio relationship with a first type of the other domain models, wherein N is a number greater than one. See FIG. 6, (FIG. 6 illustrates a hierarchical domain structure comprising a plurality of levels having a topmost level (level 601 comprising a first domain 611) associated with a plurality of further layers having a number of other associated domains.) See Paragraph [0055], (The streamlined level hierarchy model is able to accommodate one-to-many relationships existing between data, i.e. a 1:N ratio relationship with a first type of the other domain models, wherein N is a number greater than one.)
Sharma, Bracewell, Mui and Pandit are analogous art because they are in the same field of endeavor, domain modelling. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Sharma-Bracewell-Mui to include the streamlined level hierarchy model as disclosed by Pandit. Paragraph [0056] of Pandit discloses that the streamlined level hierarchy model represents the following improvements: (iii) make intelligent suggestions to a user based on the active level-hierarchy definition context; (iv) eliminate the need to consolidate data and associated relationships connecting that data; (v) eliminating synchronization problems. These elements represent improvements in the method of organizing information.

Response to Arguments
Applicant’s cancellation of claims 3 and 14 is acknowledged by the examiner, the corresponding rejections have been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FERNANDO M MARI VALCARCEL/Examiner, Art Unit 2159